[Cite as State v. Kievman, 2014-Ohio-3008.]



                                    IN THE COURT OF APPEALS

                           TWELFTH APPELLATE DISTRICT OF OHIO

                                         CLERMONT COUNTY




STATE OF OHIO,                                  :

        Plaintiff-Appellee,                     :      CASE NO. CA2013-11-081

                                                :             OPINION
   - vs -                                                      7/7/2014
                                                :

MEIKO M. KIEVMAN,                               :

        Defendant-Appellant.                    :



            CRIMINAL APPEAL FROM CLERMONT COUNTY MUNICIPAL COURT
                             Case No. 2013 CRB 03789



D. Vincent Faris, Clermont County Prosecuting Attorney, Judith A. Brant, 76 South Riverside
Drive, 2nd Floor, Batavia, Ohio 45103, for plaintiff-appellee

R. Daniel Hannon, Clermont County Public Defender, Robert F. Benintendi, 302 East Main
Street, Batavia, Ohio 45103, for defendant-appellant



        RINGLAND, P.J.

        {¶ 1} Defendant-appellant, Meiko M. Kievman, appeals from her conviction in the

Clermont County Municipal Court for domestic violence and resisting arrest. Appellant

argues the trial court erred by accepting her waiver of the right to counsel without ensuring

that she had a "broad understanding" of the case. For the reasons that follow, we agree with

appellant's argument, and therefore reverse her conviction and remand this matter for further
                                                                    Clermont CA2013-11-081

proceedings consistent with this opinion.

       {¶ 2} In 2013, Clermont County Sheriff's Deputy Ryan Early was dispatched to a

residence in Batavia to investigate a report of a domestic disturbance. Upon entering the

residence, Deputy Early heard screaming coming from the basement. When he went down

to the basement to investigate, he found appellant arguing with her husband. In an effort to

calm appellant, Deputy Early asked another occupant of the home, Michelle Brinkman, to

bring appellant's young child to the basement. When Brinkman did so, appellant charged at

Brinkman, and Deputy Early had to physically intervene. Deputy Early had difficulty calming

appellant and advised her to calm down or he would arrest her for obstructing official

business. When appellant continued to struggle, Deputy Early arrested her for that offense.

When appellant struggled further, Deputy Early advised her that he would charge her with

resisting arrest if she did not stop, and when appellant continued to struggle, Deputy Early

arrested her for that offense, too.

       {¶ 3} Deputy Early filed three complaints against appellant in the Clermont County

Municipal Court, charging her with domestic violence in violation of R.C. 2919.25(A), a first-

degree misdemeanor; obstructing official business in violation of R.C. 2921.31, a second-

degree misdemeanor; resisting arrest in violation of R.C. 2921.33, a second-degree

misdemeanor. The trial court appointed Public Defender Kendra Daugherty to represent

appellant.

       {¶ 4} At appellant's arraignment, Public Defender Daugherty advised the trial court

that she had spent an hour-and-a-half with appellant who had indicated to her that she "did

not wish for the public defender to represent her[.]" Appellant, who is Japanese and has a

limited understanding of English, was provided with a certified Japanese interpreter, Reiko K.

Mills. The trial court instructed Interpreter Mills "to translate exactly" for appellant a form

entitled, "Waiver of Right to Counsel[,]" which states that "[b]eing fully advised in open Court
                                              -2-
                                                                      Clermont CA2013-11-081

counsel to represent me at no cost to myself in accordance with Rule 44 Ohio Rules of

Criminal Procedure, I herewith knowingly, intelligently, and voluntarily waive assignment of

counsel to represent me and otherwise waive my right to be represented by counsel." [sic]

       {¶ 5} The trial court, with Interpreter Mills translating, informed appellant that because

the charge is a serious charge carrying a possible jail sentence, she had a right to counsel

and that if she was unable to afford counsel, counsel would be appointed to her by the court

through the public defender's office at no cost to her. Interpreter Mills advised the trial court

that appellant understood what the trial court was saying, and therefore, she would let

appellant speak for herself. Appellant, speaking for herself, told the trial court that while her

"English is not perfect obviously[,]" she wanted to try to speak for herself, and the trial court

permitted her to do so.

       {¶ 6} When the trial court told appellant that it needed her "either to get the

assistance of an attorney or waive the right to an attorney[,]" appellant asked, "[s]o if I refuse

her [Public Defender Daugherty] or any public defender now that means that I will have no

public defender throughout the * * *[,]" at which point the trial court interjected, "That's right.

My advice to you is to accept the help." The trial court also informed appellant that she had

the right to hire her "own attorney with [her] own money." When the trial court asked

appellant, "[w]hy don't you want the help of Ms. Daugherty who's here and can explain these

things to you?" appellant replied that "I will prefer not to say that right now but I would like to

represent myself if it's possible." Shortly thereafter, the trial court told appellant that because

the charge of domestic violence is a serious charge, it was "advisable" for her to have

counsel and that she "at least [should] have Ms. Daugherty to consult with." Appellant

responded that she had tried to consult with Public Defender Daugherty, but "it didn't go well,

so that is my decision."

       {¶ 7} Appellant then told the trial court, "[s]o I would like to sign this document [the
                                                -3-
                                                                       Clermont CA2013-11-081

waiver of counsel form] if that, if that's a choice that was given to me." However, when the

trial court told her, "[a]lright, sign the document[,]" appellant asked the trial court if the only

two choices she had was to accept representation from the public defender or to sign the

waiver of counsel form. Appellant said that the matter should not involve "any American tax

money at all" and should be resolved between her and the "claimant" or "plaintiff," whom she

did not identify. The trial court told appellant that she was "completely wrong and your

understanding is wrong" and that she needed an attorney to explain her choices to her and

that she should not waive her right to counsel but, instead, should have Public Defender

Daugherty represent her. Appellant replied that she wanted to sign the waiver of attorney

form and stated that "I'd like to represent myself although I do understand I'm not an expert.

I do not know much about laws. I just know what happened."

       {¶ 8} After appellant signed the waiver of counsel form, the trial court asked her,

"you've been advised of your right to counsel and you've signed a waiver of your right to

counsel, correct?, to which appellant, through Interpreter Mills, answered, "Yes." The trial

court stated that "I'll find that you knowingly voluntarily [sic] and intelligently waived your right

to counsel even though this court has advised you not to waive your right to counsel, right?"

to which appellant, through Interpreter Mills, replied "Yes."

       {¶ 9} Before appellant executed the waiver of counsel form, the trial court explained

to her that "[t]he charge that you're here on is domestic violence," that "[i]t's a misdemeanor

of the first degree[,]" and that it "is punishable by up to six months in jail" and "a fine of up to

$1,000." However, the trial court failed to provide appellant with a similar explanation

regarding the charges of obstructing official business and resisting arrest. After appellant

executed the waiver of counsel form, the trial court read to appellant the three complaints

charging her with domestic violence, obstructing official business and resisting arrest.

However, the trial court failed to explain to appellant the maximum penalties for the charges
                                                 -4-
                                                                       Clermont CA2013-11-081

of resisting arrest and obstructing official business. The trial court did not discuss with

appellant the possible defenses to any of the charges or the circumstances in mitigation

thereof. Appellant acknowledged that Public Defender Daugherty previously had read to her

the charges against her, and Public Defender Daugherty informed the trial court that she also

had read to appellant "all of the discovery."

       {¶ 10} On September 20, 2013, appellant appeared for trial. An interpreter was again

present but appellant stated that she wished to proceed without the interpreter. The state

offered appellant another plea bargain, and appellant initially accepted it. However, appellant

then asked the trial court to "dismiss" her prior waiver of counsel, to appoint her new counsel,

and to allow her to consult with new counsel about the plea offer. The trial court refused

appellant's requests and told her she was either going to plead or go to trial. The state

withdrew its plea offer and the matter proceeded to trial.

       {¶ 11} During the trial, appellant was found in contempt several times, including at the

end of the first day of trial, when she asked the trial judge if he "really care[d] about the truth,"

accused him of being biased against her, and told him he was "not God." At the close of

evidence, the trial court found appellant guilty of the charges of domestic violence and

resisting arrest but not guilty of the charge of obstructing official business, after determining

that the obstructing official business charge was "very closely akin factually" to the resisting

arrest charge. The trial court sentenced appellant to 180 days on the domestic violence

charge, with 172 days of the sentence suspended, and 90 days on the resisting arrest

charge, with 72 days of that sentence suspended, and ordered her to serve the sentences

concurrently. The trial court also placed appellant on three years of reporting probation and

ordered her to undergo anger management counseling.

       {¶ 12} Appellant now appeals, assigning the following as error:

       {¶ 13} THE TRIAL COURT ERRED IN DENYING APPELLANT HER RIGHT TO
                                                -5-
                                                                     Clermont CA2013-11-081

COUNSEL IN VIOLATION OF THE SIXTH AND FOURTEENTH AMENDMENTS TO THE

UNITED STATES CONSTITUTION AND SCTION [sic] 10, ARTICLE 1 OF THE OHIO

CONSTITUTION.

       {¶ 14} Appellant argues her waiver of counsel was not valid because the trial court

failed to insure that she had a "broad understanding" of the case. We agree with this

argument.

       {¶ 15} In State v. Dinka, 12th Dist. Warren No. CA2013-03-021, 2013-Ohio-4646, ¶15-

17, this court stated:

             "[T]o establish an effective waiver of right to counsel, the trial court
             must make sufficient inquiry to determine whether [the] defendant
             fully understands and intelligently relinquishes that right." [State v.]
             Gibson[, 45 Ohio St.2d 366 (1976)] at paragraph two of the
             syllabus; State v. Overholt, 77 Ohio App.3d 111, 116-17 (3d
             Dist.1991). In order for the defendant to "competently and
             intelligently choose self-representation, he must be made aware of
             the dangers and disadvantages of self-representation so that the
             record will establish that he knows what he is doing and his choice
             is made with eyes open." (Internal quotations omitted.) State v.
             Petaway, 3d Dist. Logan No. 8-05-11, 2006-Ohio-2941, ¶ 8, quoting
             Faretta [v. California, 422 U.S. 806] at 835 [, 95 S.Ct. 2525 (1975)].

             Generally, Ohio courts look to see whether, under the totality of the
             circumstances, the defendant's waiver of his right to counsel was
             voluntarily, knowingly, and intelligently given. State v. Thompson,
             180 Ohio App.3d 714, 2009-Ohio-185, ¶ 8 (3d Dist.). "To discharge
             this duty in light of the strong presumption against waiver of the
             constitutional right to counsel, a judge must investigate as long and
             as thoroughly as the circumstances of the case before him
             demand." Gibson at 377. For a waiver of counsel to be valid, such
             waiver must be made "with an apprehension of the nature of the
             charges, the statutory offenses included within them, the range of
             allowable punishments thereunder, possible defenses to the
             charges and circumstances in mitigation thereof, and all other facts
             essential to a broad understanding of the whole matter." [State v.]
             Fields [12th Dist. Warren Nos. CA97-09-100, CA97-09-101, and
             CA97-11-118, 1998 WL 372367] at *2-3 [(July 6, 1998)], citing
             Overholt at 117 and Von Moltke v. Gillies, 332 U.S. 708, 723, 68
             S.Ct. 316, 323 (1948).

             Pursuant to Crim.R. 44(B), when a defendant has been charged
             with a petty offense, as in the case at hand, the trial court may
                                               -6-
                                                                    Clermont CA2013-11-081

            assign counsel to represent him. However, "when a defendant
            charged with a petty offense is unable to obtain counsel, no
            sentence of confinement may be imposed upon him, unless after
            being fully advised by the court, he knowingly, intelligently, and
            voluntarily waives assignment of counsel." Crim.R. 44(B); Fields at
            *2 (holding that, absent a knowing, intelligent, and voluntary waiver,
            no person may be imprisoned for any offense, whether classified as
            petty, misdemeanor, or felony, unless he was represented by
            counsel at his trial).

(Emphasis added.)

       {¶ 16} Additionally, "'[t]he determination of whether there has been an intelligent

waiver of right to counsel must depend, in each case, upon the particular facts and

circumstances surrounding that case, including the background, experience, and conduct of

the accused.'" State v. Suber, 154 Ohio App.3d 681, 2003-Ohio-5210, ¶15, quoting Johnson

v. Zerbst (1938), 304 U.S. 458, 464, 58 S.Ct. 1019 (1938). The information the accused

must possess to make an intelligent decision will depend on a number of case-specific

factors, including the accused's education or sophistication and whether the charges are

easily understood or complex. Iowa v. Tovar, 541 U.S. 77, 88, 124 S.Ct. 1379 (2004).

       {¶ 17} Initially, the statements appellant made to the trial court for which she was

found in contempt were deplorable, and we commend the trial court for behaving in a

professional manner in the face of appellant's conduct. Nevertheless, we agree with

appellant's argument that the trial court erred by accepting her waiver of the right to counsel,

because appellant did not waive her right to counsel knowingly, intelligently and voluntarily

and with "a broad understanding of the whole matter."

       {¶ 18} It is apparent from the record that before appellant executed her waiver of the

right to counsel, the trial court did not fully advise her of the nature of all of the charges

against her, the range of allowable punishments for all of the offenses with which she was

charged, or the possible defenses to any of those charges or the circumstances in mitigation

thereof. While the waiver of counsel form signed by appellant advised her of the right to
                                              -7-
                                                                       Clermont CA2013-11-081

counsel at no cost, it did not contain a detailed explanation of the right to counsel, the nature

of the charges or the potential penalties.

       {¶ 19} Prior to appellant's execution of the waiver of counsel form, the trial court

advised her of one of the charges against her, i.e., domestic violence, and the maximum

penalty for that offense, but failed to explain the nature of that charge. The trial court failed

entirely to advise appellant of the other two charges against her, i.e., obstructing official

business and resisting arrest, explaining neither the nature of those charges nor the

maximum penalties for those offenses. After appellant executed the waiver of counsel form,

the trial court explained to her the nature of all of the charges against her by reading them to

her. Moreover, appellant acknowledged that Public Defender Daugherty had read the

charges to her before the arraignment and that she understood them, and Daugherty herself

advised the trial court that she had read to appellant "all of the discovery." Still, the trial court

did not discuss with appellant the maximum penalties for the charges of obstructing justice or

resisting arrest, and the trial court did not discuss with appellant the possible defenses or

circumstances in mitigation thereof regarding any of the three charges against her.

Additionally, the written waiver of counsel form executed by appellant was couched in

conclusory terms and was otherwise inadequate to cure any defects in the dialogue between

appellant and the trial court on the subject of waiver of the right to counsel.

       {¶ 20} As to appellant's "background, experience, and conduct[,]" Suber, 2003-Ohio-

5210 at ¶15, appellant is 31 years old and has a degree in international business. A review

of the record shows that she still has some limitations as to her fluency in English. The

record also shows that before this incident, appellant had not been jailed or even charged

with any crime. All of these facts, taken together, establish that appellant's waiver of the right

to counsel was not knowing, intelligent or voluntary.

       {¶ 21} The state relies upon Public Defender Daugherty's statement on the record that
                                                -8-
                                                                    Clermont CA2013-11-081

she had spoken with appellant for an hour-and-a-half and that appellant had indicated that

she did not want to be represented by her, as well as the fact that the colloquy between the

trial court and appellant at the time she executed her waiver of the right to counsel lasted

another hour-and-a-half. Admittedly, it is tempting to find that the colloquy between the trial

court and appellant regarding her waiver of the right to counsel substantially complied with

the requirements set forth in Gibson, 45 Ohio St.2d 366 at paragraph two of the syllabus, and

cases that have followed it, such as this court's decision in Dinka, 2013-Ohio-4646 at ¶15-17.

For example, appellant has argued on appeal that the trial court erred by failing to discuss all

the charges with her, but appellant acknowledged at her arraignment that Public Defender

Daugherty already had read all of the charges to her and that she understood the charges.

However, the trial court failed to advise appellant of the maximum penalties for two of the

charges against her, i.e., obstructing official business and resisting arrest, and failed to

discuss with appellant the possible defenses to the charges and circumstances in mitigation

thereof for any of the three charges.

       {¶ 22} Two well-established principles control our decision here: (1) it is incumbent

upon the state to prove "an intentional relinquishment or abandonment of a known right or

privilege[,]" and (2) "courts indulge in every reasonable presumption against waiver." Brewer

v. Williams, 430 U.S. 387, 404 (1977). After "indulg[ing] in every reasonable presumption

against waiver" in this case, we conclude that the state failed to prove that appellant

intentionally relinquished or abandoned her right to counsel given all of the circumstances

present here, including the defects in the advice the trial court furnished to appellant at the

time she signed her waiver of the right to counsel.

       {¶ 23} Appellant also argues that her waiver of the right to counsel was limited to the

arraignment hearing and did not extend to any further proceedings, including her trial, and

that it is "well settled" that an accused's waiver of the right to counsel can be withdrawn or
                                              -9-
                                                                    Clermont CA2013-11-081

revoked and that she did so here prior to trial, and therefore the trial court erred by not

allowing her to withdraw or revoke her waiver of the right to counsel. However, we need not

address these arguments as they have been rendered moot by our resolution of appellant's

initial argument under this assignment of error.

       {¶ 24} Accordingly, appellant's assignment of error is sustained to the extent indicated.

       {¶ 25} The judgment of the trial court is reversed, and this cause is remanded for

further proceedings consistent with this court's opinion.


       S. POWELL and M. POWELL, JJ., concur.




                                             - 10 -